Citation Nr: 1449935	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable initial rating prior to May 25, 2012 for a left scapular strain.  

2.  Entitlement to a disability rating in excess of 10 percent effective May 25, 2012 for a left scapular strain.  

3.  Entitlement to an initial rating in excess of 30 percent for benign paroxysmal vertigo.  

4.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1981 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and October 2007 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

This appeal was previously remanded by the Board in March 2012 and again in February 2014.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a September 2014 rating decision, the Veteran was awarded an increased initial rating, to 30 percent, for benign positional vertigo.  As this award represented the maximum schedular evaluation for this disorder, the agency of original jurisdiction stated the award constituted a full grant of the benefit sought on appeal, thus fully resolving the appeal.  The Board notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating for benign positional vertigo remains in appellate status.  

The issue of service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 25, 2012, the Veteran's left scapular strain was characterized by pain on motion, without malunion or nonunion of the scapula or limitation of motion of the left arm to shoulder level.  

2.  Effective May 25, 2012, the Veteran's left scapular strain is characterized by pain on motion, without nonunion of the scapula, limitation of motion of the left arm to shoulder level, or ankylosis.  

3.  The Veteran's benign positional vertigo is characterized by episodes of dizziness and occasional staggering.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating prior to May 25, 2012 for a left scapular strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2014).  

2.  The criteria for a disability rating in excess of 10 percent after May 25, 2012, for a left scapular strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2014).  

3.  The criteria for a disability rating in excess of 30 percent for benign positional vertigo have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.88, Diagnostic Code 6204 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In the present case, the Veteran participated in VA's Benefits Delivery at Discharge Program (BDD) and filed her claim in May 2006, prior to her discharge from active duty service.  As part of that program, she was provided with the information and evidence necessary to substantiate her claims for service connection for a left scapular strain and benign positional vertigo.  The agency of original jurisdiction (AOJ) notified her of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the increased ratings assigned following grants of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in April 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

a. Left Scapular Strain

The Veteran seeks an increased initial rating for a left scapular strain.  This disability has been rated as noncompensable prior to May 25, 2012, and at 10 percent thereafter.  This disability has been rated under Diagnostic Code 5299-5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

The Veteran's left scapular strain is currently evaluated under Diagnostic Code 5203, for impairment of the clavicle or scapula.  As the Veteran is right-handed, the schedular criteria for the left (minor) joint apply.  This code provides a 10 percent rating for malunion of the clavicle or scapula, a 10 percent rating for nonunion without loose motion, a 20 percent rating for nonunion with loose motion, and a 20 percent rating for dislocation.  In the alternative, the code provides that impairment of the clavicle or scapula may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

Range of motion of the shoulder is rated under Diagnostic Code 5201, which provides a 20 percent rating for limitation of motion of the minor arm to shoulder level, 20 percent for limitation of motion midway between side and shoulder level, and a 30 percent rating for limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Considering first the period prior to May 25, 2012, the Board does not find a compensable rating is warranted for this period.  When initially examined by VA in September 2007, she reported chronic pain of the left shoulder, especially with use.  On range of motion testing, she had flexion of the left shoulder to 150 degrees, abduction to 110 degrees, internal rotation to 45 degrees, and external rotation to 60 degrees.  No additional limitation of motion was noted to result from repeated motion.  The left shoulder was also without edema, tenderness, guarding, redness, heat, or instability.  X-rays of the left shoulder were within normal limits, without evidence of bone or soft tissue abnormality.  Likewise, the VA outpatient treatment notes do not reflect malunion of the scapula or limitation of motion of the arm, as would warrant a compensable initial rating prior to May 25, 2012.  

The Board has also considered other criteria for shoulder injuries.  Evaluation of the Veteran's left scapular strain under other diagnostic criteria is not warranted, however, has she has not demonstrated ankylosis of the shoulder joint or impairment of the humerus, as would warrant a compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-03.  The evidence of record also indicates the Veteran also did not exhibit pain, weakness, incoordination, or fatigue with repetitive range of motion of left shoulder.  Thus, a higher rating based on such factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  

Next, the Board must consider entitlement to a disability rating in excess of 10 percent effective May 25, 2012.  On VA examination in June 2012, she again reported limitation of motion of the left shoulder.  Left shoulder flexion was to 100 degrees, and abduction was to 90 degrees.  After repetitive use testing the Veteran demonstrated 180 degrees of flexion and 180 degrees of abduction.  The examiner noted no objective evidence of painful motion, and found no additional limitation of motion with repetitive motion.  The Veteran did, however, have weakened movement, incoordination, and pain on movement of the left shoulder.  Nevertheless, the Veteran was able to flex the left arm above the shoulder level, and nonunion of the scapula was not present.  While the Board carefully considered the limitation of motion on abduction to 90 degrees, the Veteran during that same test demonstrated abduction of 180 degrees after repetition.  Likewise, the VA outpatient treatment notes do not reflect additional limitation of motion of the shoulder, malunion of the scapula or limitation of motion of the arm, as would warrant a disability rating in excess of 10 percent.  Overall, the preponderance of the evidence is against a disability rating in excess of 10 percent after May 25, 2012.  

The Board has again considered the possibility of a higher evaluation under other criteria for shoulder injuries.  Evaluation of the Veteran's left scapular strain under other diagnostic criteria is not warranted, however, has she has not demonstrated ankylosis of the shoulder joint or impairment of the humerus, as would warrant a compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-03.  The evidence of record also indicates the Veteran also did not exhibit pain, weakness, incoordination, or fatigue with repetitive range of motion of left shoulder.  Thus, a higher rating based on such factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  Finally, as the Veteran has not displayed a level of impairment in excess of that already demonstrated by her current ratings, staged ratings in excess of those already awarded are not warranted.  See Hart, 21 Vet. App. at 505.  

In conclusion, the preponderance of the evidence is against a compensable initial rating prior to May 25, 2012, and in excess of 10 percent thereafter.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Entitlement to an extraschedular rating will be considered below.  

b. Benign positional vertigo

The Veteran seeks a disability rating in excess of 30 percent for benign positional vertigo.  She contends her episodes of vertigo interfere with daily activities.  

The Veteran's benign positional vertigo is rated as 30 percent disabling under Diagnostic Code 6204, for peripheral vestibular disorders.  A 30 percent evaluation represents the maximum schedular evaluation under this code.  38 C.F.R. § 4.87, Diagnostic Code 6204.  Review of the schedular criteria also does not indicate a more suitable code for evaluation of the Veteran's benign positional vertigo.  As such, the Board finds a schedular disability rating in excess of 30 percent is not warranted for the Veteran's benign positional vertigo.  Consideration of an extraschedular rating will be considered below.  

III.  Extraschedular consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on the limitation of motion of the shoulder joint and episodes of dizziness.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5200-03; 38 C.F.R. § 4.88, Diagnostic Code 6204.  The symptomatology and impairment caused by the Veteran's left scapular strain and benign positional vertigo are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected disabilities do not provide an appreciable burden to her employment.  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

A compensable initial rating prior to May 25, 2012, for a left scapular strain is denied.  

A disability rating in excess of 10 percent effective May 25, 2012, for a left scapular strain is denied.  

A disability rating in excess of 30 percent for benign positional vertigo is denied.  


REMAND

The Veteran seeks service connection for fibromyalgia.  Service connection for this disorder was denied in a July 2014 rating decision.  She subsequently filed an October 2014 notice of disagreement regarding this determination.  The RO has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ must issue a statement of the case that addresses the issue of entitlement to service connection for fibromyalgia.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


